DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action is in reply to the app 15279073 amendment filed on 11/23/2022
Claims 1 and 26 are amended
Claims 1 – 26, and 42 are pending and examined

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022 was fully considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97. 



Response to Arguments
Response to 103
 The Examiner states that the arguments are moot based upon a new grounds of rejection necessitated by the applicants amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6 – 7, 10 – 11, 17 – 24, 26, and 42 are rejected under 103 as unpatentable over US PG Pubs 20140324603 – Savkar et al. hereinafter as SAVKAR in view of US PG Pubs20080275777 – Protheroe et al. hereinafter as PROTHEROE in further view of US PG Pubs 20150120459 – Zeigler et al. hereinafter as ZEIGLER in further view of US PG Pubs 20150363820 – Leitersdorf hereinafter as LEITERSDORF in further view of CA 2873970 – Sweeney et al. hereinafter as SWEENEY

Regarding Claim 1 and 26:
SAVKAR discloses:
1. (Currently Amended) A system to automate advertisement placement in linear mediacasts, the system comprising: 
at least one non-transitory processor-readable storage medium(media, para. 0133) that stores an inventory of advertisement placement opportunities to place advertisements (opportunity, para. 0037, 0045) in at least one of a number of linear mediacasts for each of a plurality of mediacast content providers (provider, para. 0090) that transmit the mediacasts to a plurality of media consumers,(para.  0037, 0045)
Real- time bid(RTB platform, abstract)
SAVKAR doesn’t disclose:
each of the advertisement placement opportunities represented in a canonical form that specifies at least a respective period of time of the advertisement placement opportunity during a mediacast day of the mediacast content provider, and 
at least one processor communicatively coupled to the at least one non-transitory processor-readable storage medium and which implements a real-time bidding interface that sends requests for real-time bids for each of the plurality of canonical inventory units of advertisement placement opportunities to real-time bidding systems associated with advertisers via at least one data communication channel, and that, responsive to sending the requests, receives real-time bids for advertisement placement opportunities associated with the plurality of canonical inventory units from one or more real-time bidding systems associated with advertisers via the at least one data communication channel, 
PROTHEROE teaches:
each of the advertisement placement opportunities (advertisement, para. 0145) represented in a canonical form that specifies at least a respective period of time(duration of time, para. 0145, 0146) of the advertisement placement opportunity during a mediacast day of the mediacast content provider, (See ref at least at para. 0145 – 0146 and fig. 7b) 
at least one processor communicatively coupled to the at least one non-transitory processor-readable storage medium and which implements a real-time bidding interface that sends requests for real-time bids(bidding system, para. 1093 and 0194 5c) for each of the plurality of canonical inventory units (transactional unit, para. 0169) of advertisement placement opportunities to real-time bidding systems(bid para. 0175) associated with advertisers via at least one data communication channel, and that, responsive to sending the requests, receives real-time bids for advertisement placement opportunities associated with the plurality of canonical inventory units from one or more real-time bidding systems associated with advertisers via the at least one data communication channel, (delivery media, para. 0133)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SAVKAR with the technique of PROTHEROE because this would help improve operational efficiency (See ref at least at para. 0038). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

SAVKAR / PROTHEROE doesn’t disclose:
wherein the mediacast day includes a plurality of canonical inventory units that each includes at least two non-sequential time slots for advertisement placement opportunities that share a unique channel, market, and period of time;
wherein each real-time bid is for a particular canonical inventory unit without selecting a particular time slot from the at least two non-sequential time slots in that particular canonical inventory unit.
canonical inventory unit
ZEIGLER teaches:
wherein the mediacast day includes a plurality of canonical inventory units( that each includes at least two non-sequential time slots(time slot withheld, para. 0069) for advertisement placement opportunities that share a unique channel,(channel, para. 0042) market,(content providers, para. 0069) and period of time;(run time slots withheld, para. 0069)
wherein each real-time bid is for a particular canonical inventory unit without selecting a particular time slot (time slot withheld) from the at least two non-sequential time slots (the time slot withheld) is available in that particular canonical inventory unit.
canonical inventory unit(time slot withheld, para. 0069)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SAVKAR / PROTHEROE of advertising opportunities with the technique of ZEIGLER’s method of determining bid without selecting time slot and non-sequential time slots because this would help provide incremental revenue from avail ads (ZEIGLER para. 0031). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

SAVKAR / PROTHEROE / ZEIGLER doesn’t disclose:
responsive to receiving the real-time bids for advertisement placement opportunities, generates and causes presentation of a color-coded heat map including variance in 2Application No. 15/279,073 Reply to Office Action Dated March 11, 2022at least shades of color that represent at least an uplift amount indicating a comparison between a submitted offer and one or more advertisement spots sold through another sales channel, portioned in accordance with the plurality of inventory units, wherein a darker shade of color corresponds to a higher uplift amount.

LEITERSDORF discloses of responsive to receiving the real-time bids for advertisement placement opportunities(opportunity, para. 0112), generates and causes presentation of a color-coded heat map(map, para. 0099) including variance in 2Application No. 15/279,073 Reply to Office Action Dated March 11, 2022at least shades of color( figure. 5 Mii) that represent at least an price amount (amount of pricing,  pricing distribution) indicating costs of advertisement spots sold through another sales channel (dimensions, para. 0099 and historical ad rates based on patterns, para. 0095), portioned in accordance with the plurality of inventory units(ad units, para. 0098, 0101, 112), wherein a darker shade of color corresponds to a higher value amount. ( figure. 5 Mii, darker color is a higher amount i.e. citigroup)

The sole difference between LEITERSDORF and the claimed subject matter is the primary reference does not disclose the cost price value to be the uplift amount indicating a price difference between a submitted offer and one or more advertisement spots. LEITERSDORF utilizes a heat map based on price amounts, and the claim calls for the uplift amount indicating a price difference between a submitted offer and one or more advertisement spots.

SWEENEY discloses of the uplift amount indicating a price difference between a submitted offer and one or more advertisement spots(See ref at least at para. 0079, difference in cost between publisher (bid, and the price in which campaign sold)

SWEENEY shows that the uplift amount was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that in the substitution of the uplift amount of SWEENEY for the price amount of LEITERSDORF.

Thus the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 2:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses of claim 1
PROTHEROE teaches:
2. (Original) The system of claim 1 wherein each of the advertisement placement opportunities (opportunities, para. 0020) includes a plurality of slots in the respective period of time (run time, para. 0169) of the advertisement placement opportunity. (See ref at least at para. 0193) 

The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 1 above and is incorporated herein.

Regarding Claim 3:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
PROTHEROE teaches:
3. (Original) The system of claim 1 wherein, for each mediacast content provider(advertiser, para. 0168), the at least one processor implements a real-time bidding interface(fig. 8) which sends requests for real-time bids for each of the advertisement placement opportunities for periods of time which span an entire mediacast period of time for the mediacast content provider. (See ref at least at para. 0193 – 0194)


The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 1 above and is incorporated herein.

Regarding Claim 6:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR discloses:
6. (Original) The system of claim 1 wherein the at least one processor (processor, para. 0130) implements a real-time bidding (RTB, para.0005) interface which sends requests for real-time bids which are formatted to comply with a standard protocol(standard, [para. 0044) utilized by advertisers for real-time bidding on digital advertisement placement opportunities(inventory, para. 0044) 


The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 1 above and is incorporated herein.

Regarding Claim 7:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF discloses of claim 1
PROTHEROE teaches:
7. (Original) The system of claim 1 wherein the at least one processor implements a real-time bidding interface which receives creative information formatted to comply with a standard protocol (standard size, creatives, para. 0168) utilized by advertisers for serving video advertisements (video, para. 0168) over a communications channel.(See ref at least at para. 0221)


The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 1 above and is incorporated herein.

Regarding Claim 10 and 11:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR discloses:
wherein the at least one processor implements a real-time bidding(RTB para. 0037) interface which sends notifications to the advertisers indicating win/loss outcomes(win message, 0051, 0052) for real-time bids submitted by the advertisers.(See ref at least at para. 0051)
wherein the at least one processor implements a real-time bidding interface(RTB para. 0037) which sends daily notifications to the advertisers indicating win/loss outcomes(messages, para. 0052) for real-time bids submitted by the advertisers. (See ref at least at para. 0051)

Regarding Claim 17:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR discloses:
17. (Original) The system of claim 1 wherein the at least one processor implements the real-time bidding interface which receives real-time bids(RTB, para. 0100) for advertisement placement opportunities from one or more advertisers via the at least one data communication channel within one second(time out, para. 0049) of when corresponding requests for bids are sent.(See ref at least at para. 0049)

Regarding Claim 18:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
PROTHEROE teaches:
18. (Original) The system of claim 1 wherein the at least one processor implements an advertiser-facing interface which receives requests for creative ingestion from one or more advertisers via the at least one communication channel.(creative, para. 0168)


The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 1 above and is incorporated herein.

Regarding Claim 19:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
PROTHEROE teaches:
19. (Original) The system of claim 1 wherein the at least one processor implements an advertiser-facing interface which receives requests for a validity status of a creative (approval, para. 0162) from one or more advertisers via the at least one communication channel. 


The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 1 above and is incorporated herein.

Regarding Claim 20:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR discloses:
20. (Original) The system of claim 1 wherein the at least one processor implements the real-time bidding interface which sends requests for real-time bids for each of the advertisement placement opportunities to advertisers via at least one data communication channel, each of the requests for real-time bids specifies at least one of: an auction type, a maximum amount of time allowed to submit a bid,(timeout, para. 0075) channel information, device information, or user information.(See ref at least at fig. 3  para. 0119)

Regarding Claim 21:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR discloses:
21. (Original) The system of claim 1 wherein the at least one processor implements the real-time bidding interface which receives real-time bids for advertisement placement opportunities from one or more advertisers(para. 0123) via the at least one data communication channel, and each real-time bid specifies at least one of: a bid price(bid, para. 0123), an advertising campaign constraint, or an identification of the entity which sent the bid.(See ref at least at para. 0123-0124)

Regarding Claim 22:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR discloses:
22. (Original) The system of claim 1 wherein the at least one processor implements the real-time bidding interface which receives a plurality of bids for advertisement placement opportunities from an advertiser, such bids are targeted based at least in part on at least one of: geographic location, channel, time of day, or viewer demographics. (demographic, para. 0090-0091)

Regarding Claim 23:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
PROTHEROE teaches:
23. (Original) The system of claim 1 wherein for at least one of the advertisement placement opportunities in the inventory, the canonical form specifies the respective period of time of the advertisement placement opportunity by at least two of: i) a start time of the respective advertisement placement opportunity,(start time, para. 0236) ii) an end time of the respective advertisement placement opportunity,(end time, para. 0236) and iii) a duration of the respective advertisement placement opportunity.(duration, para. 0236)


The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 1 above and is incorporated herein.

Regarding Claim 24:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF discloses claim 1
PROTHEROE teaches:
24. (Original) The system of claim 1 wherein for at least one of the advertisement placement opportunities in the inventory, the canonical form further specifies a day of the week(day, para. 0157, 0158) of the advertising placement opportunity. 


The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 1 above and is incorporated herein.

Regarding Claim 42:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 26
PROTHEROE teaches:
42. (Original) The method of claim 26, further comprising: implementing a daily close of all requests (listing too, para. 0201) for advertisement placement opportunities pertaining to a given mediacast day. (See ref at least at para. 0201)


The motivation to combine SAVKAR, PROTHEROE, ZEIGLER, LEITERSDORF and SWEENEY is the same as disclosed in Claim 26 above and is incorporated herein.

Claims 4, and 5 are rejected under 103 as unpatentable over US PG Pubs 20140324603 – Savkar et al. hereinafter as SAVKAR in view of US PG Pubs20080275777 – Protheroe et al. hereinafter as PROTHEROE in further view of US PG Pubs 20150120459 – Zeigler et al. hereinafter as ZEIGLER in further view of US PG Pubs 20150363820 – Leitersdorf hereinafter as LEITERSDORF in further view of CA 2873970 – Sweeney et al. hereinafter as SWEENEY in further view of US Patent 8615436 – Stukenborg et al. hereinafter as STUKENBORG

Regarding Claim 4 and claim 5:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF discloses claim 3
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF does not disclose:
wherein the mediacast period of time for the mediacast content provider includes a plurality of consecutive mediacast days beginning on a day which is after the day on which the requests for real-time bids are sent to the advertisers.  
wherein the mediacast period of time for the mediacast content provider includes seven consecutive mediacast days beginning on a day which is one week after the day on which the requests for real-time bids are sent to the advertisers.
STUKENBORG teaches:
wherein the mediacast period of time (spot allocation, col 5 line 53 – 67) for the mediacast content provider (advertiser, col 5 line 53 – 67) includes a plurality of consecutive mediacast days beginning on a day which is after the day (allocation for block of spots, col 6 line 5 line 53 – col 6 line 14) on which the requests for real-time bids are sent to the advertisers. (See ref at least at para. 0307)
wherein the mediacast period of time(spot allocation, col 5 line 53 – 67)  for the mediacast content provider includes seven consecutive mediacast days beginning on a day which is one week after the day(day, allocation, col 5 line 53 – 67)  on which the requests for real-time bids are sent to the advertisers. (See ref at least at para. 0307)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY of advertising opportunities with utilizing the technique of STUKENBORG’s method of determining media cast time period because this would allow SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY to improve the operation efficiency (SAVKAR -  para. 0038). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 8 – 9, and 12 - 16 are rejected under 103 as unpatentable over US PG Pubs 20140324603 – Savkar et al. hereinafter as SAVKAR in view of US PG Pubs20080275777 – Protheroe et al. hereinafter as PROTHEROE in further view of US PG Pubs 20150120459 – Zeigler et al. hereinafter as ZEIGLER in further view of US PG Pubs 20150363820 – Leitersdorf hereinafter as LEITERSDORF in further view of CA 2873970 – Sweeney et al. hereinafter as SWEENEY in further view of US PG Pubs 20110040634 – Landsberry et al. hereinafter as LANDSBERRY

Regarding Claim 8 – Claim 9:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR teaches a compact binary data format can be used for transmitting the bid request, the bid response and other communication (See ref at least at para. 0126)
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY does not explicitly teach, however LANDSBERRY teaches:
 wherein the at least one processor implements the real-time bidding interface to send notifications to advertisers indicating that a purchased advertisement spot has aired, the notifications(notifications, para. 0110) formatted to comply with a standard protocol utilized by advertisers(owners / buyers, para. 0110) for serving video advertisements over a communications channel. (para. 0110)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY with the technique of LANDSBERRY’s method of real time bidding interface to send notifications to advertisers because it would allow SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY to improve operational efficiency (See ref at least at para. 0038). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
 
Regarding Claim 12:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY does not explicitly teach, however LANDSBERRY teaches:
12. (Original) The system of claim 1 wherein the at least one processor implements the real-time bidding interface which receives a plurality of bids from an advertiser and receives an advertiser-specified budget(budget, para. 0269) which spans the received plurality of bids(bid, para. 0269), each of the plurality of bids specifying a respective bid price(bid and the sum of the bid prices of the plurality of bids exceeds the advertiser-specified budget(budget, para. 0014) the at least one processor prevents acceptance of bids(advertising capacity, para. 0014)) from the advertiser once the advertiser-specified budget (max revenue, meeting budget, para. 0024) for the plurality of bids is exceeded by acceptance by the mediacast content providers(advertiser, para. 0026) of other bids(set bid, para. 0025) by the advertiser for the received plurality of bids.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY with the technique of LANDSBERRY because it would allow SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY to improve operational efficiency (See ref at least at para. 0038). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Regarding Claim 13 – Claim 14:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY disclose claim 12
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY does not explicitly disclose, however LANDSBERRY teaches:
wherein the at least one processor implements the real-time bidding interface to send daily notifications (notifications, para. 0306, 0069) to the advertisers indicating win/loss outcomes for real-time bids submitted by the advertisers. (notifications, transactions, para. 0110)
wherein the at least one processor implements the real-time bidding interface(real time, para. 0115) to receive a plurality of bids(bids, para. 0273) from an advertiser and receives an advertiser-specified budget (budget, para. 0144) which spans the received plurality of bids, each of the plurality of bids specifying a respective bid price and the sum of the bid prices of the plurality of bids exceeds the advertiser-specified budget,(meeting, para. 0154) the at least one processor prevents acceptance of bids from the advertiser once the advertiser-specified budget for the plurality of bids is exceeded by acceptance by the mediacast content providers(advertiser, para. 0177 and 0188)) of other bids by the advertiser for the received plurality of bids.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY with the technique of LANDSBERRY because it would allow SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY to improve operational efficiency (See ref at least at para. 0038). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Regarding Claim 15 – Claim 16:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY disclose claim 12
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY does not explicitly disclose, however LANDSBERRY teaches:
wherein the at least one processor implements the real-time bidding interface which receives a plurality of bids from an advertiser and receives an advertiser-specified maximum concentration (maximum, para. 0146) which spans the received plurality of bids(bid, 0267) the at least one processor prevents acceptance of bids from the advertiser once the advertiser-specified maximum concentration for the received plurality of bids is exceeded by acceptance by the mediacast content providers( of other bids by the advertiser for the received plurality of bids. (See ref at least at para. 0210-0223, 0224, claims 2, 3 and 23)
wherein the maximum concentration comprises a maximum number of acceptances with respect to at least one of a market, an affiliate, a period of time, a media outlet, a geographical area, or a group of consumers.(See ref at least at para. 0210-0223, 0224, claims 2, 3 and 23)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY with the technique of LANDSBERRY because it would allow SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY to improve operational efficiency (See ref at least at para. 0038). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

Claims 25 is rejected under 103 as unpatentable over US PG Pubs 20140324603 – Savkar et al. hereinafter as SAVKAR in view of US PG Pubs20080275777 – Protheroe et al. hereinafter as PROTHEROE in further view of US PG Pubs 20150120459 – Zeigler et al. hereinafter as ZEIGLER in further view of US PG Pubs 20150363820 – Leitersdorf hereinafter as LEITERSDORF in further view of CA 2873970 – Sweeney et al. hereinafter as SWEENEY in further view of US Patent 7356547 – Ozer et al. hereinafter as OZER

Regarding Claim 25:
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY discloses claim 1
SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY does not disclose:
wherein the specified period of time for at least some of the advertisement placement opportunities comprises thirty minutes.
OZER teaches:
25. (Original) The system of claim 1 wherein the specified period of time for at least some of the advertisement placement opportunities comprises thirty minutes(30 min advertisement , col 14 line 54 – 67)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of  SAVKAR / PROTHEROE / ZEIGLER / LEITERSDORF / SWEENEY of advertising opportunities with utilizing the technique of OZER’s method of advertising opportunity be 30 minutes such that this would allow SAVKAR to improve the operation efficiency (SAVKAR -  para. 0038). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                   /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681